Citation Nr: 0829799	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  06-22 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational benefits for the interval periods 
from June 26, 2005 to July 31, 2005, and from August 28, 2005 
to October 23, 2005.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran had unverified active duty service from October 
1965 to July 1968.  The appellant is the veteran's daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision of the Department 
of Veterans Affairs (VA) Regional Office in Muskogee, 
Oklahoma (RO).  

In that decision, the RO determined that the appellant was 
entitled to education benefits until November 19, 2005; and 
on that basis the RO granted such benefits for the remainder 
of the appellant's periods of enrollment at National 
University from November 22, 2004 to April 30, 2005.   

Subsequently, in July 2005 the RO received certification from 
National University of the appellant's enrollment there for 
the terms (1) May 2, 2005 to May 28, 2005; (2) May 31, 2005 
to June 25, 2005; and (3) August 1, 2005 to August 27, 2005.  

Based on that receipt, later in July 2005 the RO granted 
payment of education benefits from May 1, 2005 to June 25, 
2005, and from August 1, 2005 to August 27, 2005.  The RO did 
not award payment of benefits for the interval period between 
the two school terms-from June 26, 2005 to July 31, 2005.
 
In December 2005, the RO received certification from National 
University of the appellant's enrollment there for the term 
from October 24, 2005 to December 17, 2005.  Later in 
December 2005, the RO processed an award to the appellant for 
this term.  The RO did not award payment of benefits for the 
interval period between the latter two school terms, that is, 
for the interval period of August 28, 2005 to October 23, 
2005.  

Thereafter, the veteran filed a notice of disagreement and 
perfected a claim for educational benefits for the interval 
periods from June 26, 2005 to July 31, 2005, and from August 
28, 2005 to October 23, 2005.


FINDING OF FACT

The interval periods of (1) June 26, 2005 to July 31, 2005, 
and (2) August 28, 2005 to October 23, 2005, both exceed the 
length of the summer session from August 1, 2005 to August 
27, 2005; and the August 28, 2005 to October 23, 2005 
interval period exceeds eight weeks.


CONCLUSION OF LAW

The criteria for payment of educational benefits for the 
interval periods of (1) June 26, 2005 to July 31, 2005, and 
(2) August 28, 2005 to October 23, 2005, have not been met.  
38 U.S.C.A. § 3680 (West 2002); 38 C.F.R. § 21.4138(f) 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The essential facts of this case are not in dispute; the case 
rests on the interpretation and application of the relevant 
law.  The Veterans Claims Assistance Act of 2000 (VCAA) does 
not affect matters on appeal when the issue is limited to 
statutory interpretation.  See Mason v. Principi, 16 Vet. 
App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 2518 
(2004) (holding that VCAA notice was not required where 
evidence could not establish entitlement to the benefit 
claimed). 

Thus the extent to which VA complied with VCAA duties to 
notify and assist has no real impact on the outcome. Dela 
Cruz.  Compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim.  See 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  Since the 
outcome here is essentially determined as a matter of law, 
any deficiencies in VCAA notice or assistance are rendered 
moot.

II.  Analysis

Educational assistance is available to a child of a veteran 
who either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability.  38 
U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 C.F.R. § 3.807 
(2004), 38 C.F.R. §§ 21.3020, 21.3021 (2007).  Review of the 
claims file indicates that the RO granted the appellant 
entitlement to Dependents' Educational Assistance in April 
2003.  The effective date of the award was November 19, 1997.

As explained in the introduction, in a June 2005 decision, 
the RO determined that the appellant was entitled to 
education benefits for training through November 19, 2005.  A 
certification from National University received in July 2005 
shows that the appellant was enrolled there for three terms: 
(1) May 2, 2005 to May 28, 2005; (2) May 31, 2005 to June 25, 
2005; and (3) August 1, 2005 to August 27, 2005.  Based on 
this information, the RO awarded payment of education 
benefits for the period from May 1, 2005 to June 25, 2005, 
and from August 1, 2005 to August 27, 2005 (summer term).  
The RO did not award payment of benefits for the interval 
period between those two school terms, that is, for the 
interval period from June 26, 2005 to July 31, 2005.
 
Also, in December 2005 the RO received certification from 
National University of the appellant's enrollment there for 
the term from October 24, 2005 to December 17, 2005.  Later 
in December 2005, the RO processed an award of payment to the 
appellant for this term.  The RO did not award payment of 
benefits for the interval period between the latter two 
school terms, that is, for the interval period from August 
28, 2005 to October 23, 2005.  

The appellant claims on appeal that she is entitled to 
Chapter 35 educational benefits for the interval periods from 
June 26, 2005 to July 31, 2005, and from August 28, 2005 to 
October 23, 2005.

The rules governing survivors' and dependents' educational 
assistance under 38 U.S.C. Chapter 35 are found in 38 C.F.R., 
Part 21, Subparts C and D.  The pertinent provisions with 
respect to the claim on appeal are for the most part found at 
38 C.F.R. § 21.4138 (2007).  

The pertinent provisions of 38 C.F.R. § 21.4138 provide that 
in determining whether a claimant will be paid for an 
interval period (of non-training) between individual terms, 
semesters, or quarters of training, VA will first determine 
whether any of the provisions of paragraph (f)(1) of this 
section apply.  If any do, VA will make no payment for the 
interval period.  If none of the provisions of 38 C.F.R. § 
21.4138(f)(1) apply, VA will then examine the appropriate 
provisions of paragraphs (f)(2) and (3) of this section to 
determine if payments may be made for the interval.  38 
C.F.R. § 21.4138(f).

The provisions of paragraph 38 C.F.R. § 21.4138(f)(1) do not 
apply to this case. These provisions include that VA will 
make no payment for an interval if the student: is training 
at less than half-time rate; is on active duty; requests no 
benefits be paid for the interval; or meets other cited 
criteria.  None of these conditions are present here.  Thus, 
the Board must determine if payment may be made under the 
appropriate provisions of paragraphs (f)(2) and (f)(3) of 38 
C.F.R. § 21.4138.  

With respect to the latter, the provisions of 38 C.F.R. § 
21.4138(f)(3) pertain to veterans enrolled in overlapping 
enrollment periods, and is therefore not applicable in this 
case because the appellant is not a veteran.  The pertinent 
provisions of 38 C.F.R. § 21.4138(f)(2) provide that if an 
eligible person remains enrolled at the same educational 
institution (as opposed to having transferred from another 
institution), VA may make payment for an interval period 
which does not exceed eight weeks (56 days), and which occurs 
between: (A) semesters or quarters as defined in 38 C.F.R. § 
21.4200(b); (B) a semester or quarter and a term that is at 
least as long as the interval; (C) a semester or quarter and 
a summer term that is at least as long as the interval.  38 
C.F.R. § 21.4138(f)(2)(iii).  

The intervals in question here do not occur between semesters 
or quarters as defined in 38 C.F.R. § 21.4200(b).  38 C.F.R. 
§ 21.4138(f)(2)(iii)(A).  38 C.F.R. § 21.4138(f)(2)(iii)(B) 
requires that the interval period occurs between a semester 
or quarter, and a term that is at least as long as the 
interval.  38 C.F.R. § 21.4138(f)(2)(iii)(C) has the same 
requirement except that under 38 C.F.R. § 
21.4138(f)(2)(iii)(C), the "term" is specifically 
identified as a "summer term."  

In this case, 38 C.F.R. § 21.4138(f)(2)(iii)(C) is the 
applicable provision because the two subject interval periods 
are respectively immediately preceding and immediately 
following the summer term in 2005.  To restate 38 C.F.R. 
§ 21.4138(f)(2)(iii)(C), VA may make payment for an interval 
period, which does not exceed eight weeks; and which occurs 
between a semester or quarter, and a summer term that is at 
least as long as the interval.  38 C.F.R. § 
21.4138(f)(2)(iii)(C).  
 
Here neither of the interval periods in question meet the 
provisions of 38 C.F.R. § 21.4138(f)(2) )(iii)(C) so as to 
warrant payment for either, because the summer term in 
question is not at least as long as either of the two 
interval periods.  The summer term from August 1, 2005 to 
August 27, 2005 is 27 days.  
 
That summer term of 27 days is not at least as long as the 
preceding interval period of June 26, 2005 to July 31, 2005, 
which amounts to 36 days.  It does not matter here that the 
36-day interval is less than the immediately preceding 
quarter term dated from May 1, 2005 to June 25, 2005 
(amounting to 56 days).  Here the operative rule is contained 
in 38 C.F.R. § 21.4138(f)(2) )(iii)(C); and in sum, payment 
is not warranted because the 27-day summer term in August is 
not at least as long as the immediately preceding 36-day 
interval period. 

Also, the interval period immediately following the 2005 
summer term, the interval of August 28, 2005 to October 23, 
2005, amounts to 57 days.  That interval of 57 days exceeds 
the eight week (56-day) period allowed under the regulation.  
38 C.F.R. § 21.4138(f)(2)(iii).  Under 38 C.F.R. § 
21.4138(f)(2)(iii), the threshold requirement for VA to be 
able to make payment is that the interval does not exceed 8 
weeks.  Also, the 57-day interval period exceeds the length 
of the immediately preceding 27-day summer session of August 
1, 2005 to August 27, 2005.  Thus the interval period of 
August 28, 2005 to October 23, 2005 fails on multiple counts 
to meet requirements for allowing payment under 38 C.F.R. § 
21.4138(f)(2)(iii). 

In summary, the provisions of 38 C.F.R. § 21.4138(f)(2) do 
not provide for interval pay under these circumstances for 
either interval period subject to this appeal.  Therefore, 
the appeal must be denied.  Federal laws authorizing monetary 
benefits are enacted by Congress, and, unless an individual 
meets all of the requirements of a particular law, including 
time limits, the claimant is not entitled to the benefit.  
For the reasons discussed above, the appellant does not meet 
the legal requirements for a grant of her appeal in this 
case.



ORDER

Educational benefits interval pay for the interval periods 
from June 26, 2005 to July 31, 2005, and August 28, 2005 to 
October 23, 2005 are denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


